NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-1818
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                   JARRETT HOBBS,
                                            Appellant

                                   ________________

                            On Appeal from the District Court
                         for the Middle District of Pennsylvania
                         (D.C. Criminal No. 1-12-cr-00325-003)
                     District Judge: Honorable William W. Caldwell
                                   ________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 13, 2015

       Before: MCKEE, Chief Judge, HARDIMAN, and SCIRICA, Circuit Judges

                                 (Filed: August 11, 2015)


                                   ________________

                                       OPINION*
                                   ________________

SCIRICA, Circuit Judge

       Jarrett Hobbs participated in a fraudulent scheme as part of a group law

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
enforcement branded the “Felony Lane Gang.” Traveling from Florida to Pennsylvania,

the group broke into cars and stole checkbooks, credit cards, and identification

information. They then forged and cashed the checks at Pennsylvania banks and

elsewhere. The grand jury charged Hobbs and his codefendants (all of whom have since

pled guilty and been sentenced) with conspiracy to commit bank fraud and wire fraud;

bank fraud; wire fraud; and aggravated identity theft. For Hobbs’s plea of guilty to the

conspiracy charge (18 U.S.C. § 1349), the government recommended a three-level

reduction for acceptance of responsibility and agreed to dismiss the three other counts of

indictment.

       Hobbs raised several objections to the Presentence Investigation Report. But

before sentencing, he and the government agreed that, in exchange for his withdrawal of

all objections, the government would recommend reduced enhancements for amount of

loss and number of victims. Consistent with the agreement, the court sentenced Hobbs to

132 months rather than the probation officer’s recommended 210 to 262 months. Hobbs

now seeks to appeal, and counsel has moved to withdraw, pursuant to Anders v.

California, 386 U.S. 738 (1967), because Hobbs can raise no nonfrivolous argument to

challenge his sentence. We will affirm and grant counsel’s motion to withdraw.1

       Counsel’s Anders brief evinces “conscientious examination” of the record for

appealable issues. See Anders, 386 U.S. at 744.2 Counsel discussed all prior objections



   1
    The District Court had jurisdiction under 18 U.S.C. § 3231 for Hobbs’s violation of
18 U.S.C. § 1349. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
   2
    Anders requires counsel to conscientiously examine the record, 386 U.S. at 744, and
“explain to the court why the issues are frivolous,” United States v. Marvin, 211 F.3d
                                           2
Hobbs raised to the sentence, including those Hobbs withdrew at sentencing, and

explained why each would be frivolous. First, counsel explained that Hobbs agreed to

withdraw his objections in exchange for significant reductions on enhancements for loss

amount and number of victims. Second, counsel concluded that appealing the sentence

would be frivolous not only because these objections were not raised at sentencing, but

also because Hobbs’s sentence was well below the sentence he would likely have

received without the agreement. Finally, counsel discussed the merits of each sentencing

objection and explained why it would be frivolous. The Anders brief shows counsel

“thoroughly scoured the record,” United States v. Marvin, 211 F.3d 778, 780 (3d Cir.

2000), and raised the best arguments Hobbs could make.

       Upon independent examination of the record, we agree that there are no

nonfrivolous arguments Hobbs can make to challenge his sentence.3 The probation

officer found over $1 million in loss (and $500,000 as Hobbs’s profit) caused by the

“reasonably foreseeable acts and omissions of others in furtherance of the jointly

undertaken criminal activity” and “acts or omissions . . . that were part of the same course

of conduct or common scheme.” See U.S.S.G. § 1B1.3(a)(1), (2). Accordingly, the 12-

level increase he received for a stipulated loss amount of $200,000 was proper. See

778, 781 (3d Cir. 2000). “If the court is satisfied that counsel has diligently investigated
the possible grounds of appeal, and agrees with counsel’s evaluation of the case,” it may
grant the motion and dismiss the appeal. Anders, 386 U.S. at 741–42 (citation omitted);
see also United States v. Youla, 241 F.3d 296, 299-300 (3d Cir. 2001).
   3
     Where, as here, an Anders brief is facially adequate, we confine our review to those
parts of the record identified by the brief. Youla, 241 F.3d at 301. An argument is
frivolous if the merits are not arguable. See id. We review the interpretation of the
Sentencing Guidelines de novo and factual findings for clear error. United States v.
Fumo, 655 F.3d 288, 309 (3d Cir. 2011).
                                             3
U.S.S.G. § 2B1.1(b)(1)(G). Similarly, the court properly applied a four-level sentencing

enhancement for 50 or more victims. See id. § 2B1.1(b)(2)(B). The probation officer

found 250 victims, see PSR ¶ 25, and Hobbs agreed there were at least 50. In addition,

the court properly concluded that, based on codefendants’ statements, an enhancement

for Hobbs’s leadership role was appropriate, see U.S.S.G. § 3B1.1(a), and that Hobbs’s

participation in a fraudulent scheme across multiple jurisdictions to avoid law

enforcement justified another enhancement, see id. § 2B1.1(b)(10). Finally, Hobbs’s

criminal history computation was proper because sentences imposed on the same day

should be considered separately and not as one prior sentence “if the sentences were

imposed for offenses that were separated by an intervening arrest.” Id. § 4A1.2(a)(2).

      Because we find no nonfrivolous arguments raised by counsel’s adequate Anders

brief and Hobbs has failed to file any reply raising other issues, we will affirm the

judgment of conviction and sentence and grant counsel’s motion to withdraw.




                                            4